Citation Nr: 1600812	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-30 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder, including pulmonary sarcoidosis, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1970 to August 1971.  The Veteran's DD214 shows service in Vietnam from June 1970 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

In a March 2015 decision, the Board denied this claim, among others.  The Veteran then appealed the decision with respect to the respiratory disorder only to the United States Court of Appeals for Veterans Claims (the Court), wherein the parties filed a Joint Motion for Partial Remand (JMPR), to vacate that part of the March 2015 Board decision.  The Court granted the Motion for Partial Remand in September 2015 and remanded the Veteran's respiratory claim for further development.  A letter was sent to the Veteran and his representative in November 2015 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication. The Veteran's representative submitted a response in December 2015, requesting that the Board proceed to adjudication of this claim.

The Board notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains briefs filed by the Veteran's representative as well as the JMPR and the Court's September 2015 Order.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is necessary in this case as directed by the Court's September 2015 remand.  The evidence of record indicates that the Veteran was exposed to herbicides while serving in Vietnam.  He has also been treated for pulmonary sarcoidosis.  Further, the Veteran has submitted lay testimony, as well as an internet article from the National Heart, Lung, and Blood Institute on sarcoidosis, which indicates that the etiology of sarcoidosis is unknown, but could develop as a response to a trigger, such as chemicals.  As such, a VA examination is required in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.   

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must opine as to whether it is at least as likely as not that the Veteran's respiratory disorder(s) are related to his military service, to include his herbicide exposure therein (regardless of the fact that such disorders may not be presumed to be associated with herbicide exposure).  

The examiner must discuss the Veteran's testimony and the internet articles submitted by the Veteran in support of his claim, in his or her report.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




